Case 2:17-cv-00935-DSC Document 28-1 Filed 04/15/19 Page 1 of 2

EXHIBIT 1
Case 2:17-cv-00935-DSC Document 28-1 Filed 04/15/19 Page 2 of 2

Kelsey Gdovin

From: Philip Shropshire <pshropshire@yahoo,com>
Sent: Wednesday, April 10, 2019 6:47 PM

To: Kelsey Gdovin

Subject: Re: Extension Request

| have no problem with that.

On Wednesday, April 10, 2019, 10:09:54 AM EDT, Kelsey Gdovin <KGdovin@cohenlaw.com> wrote:

Mr. Shropshire,

| am writing to request a 30-day extension of time to respond to your Amended Complaint. This would put our response
due on or before Thursday, May 16". Please let me know if you agree.

All the best,

Kelsey

Kelsey Gdovin

Attorney

kadovin@cohenlaw.com

Cohen & Grigsby, P.C.
625 Liberty Avenue

Pittsburgh, Pennsylvania 15222-3152

P: 412-297-4797 + F: 412-209-0672

www.cohenlaw.com * C&G Linkedin
